EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Drawings
The drawings were received on 4 June 2021.  These drawings are acceptable.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a circuit comprising, inter alia, wherein a resistance of the semiconductor element is controllable by a voltage applied between the first component terminal and the second component terminal, and wherein the voltage applied between the first component terminal and the second component terminal of the semiconductor element drops at substantially a same slope as the input voltage.
Claims 2-4 and 11-14 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim.
Independent claim 5 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a system comprising, inter alia, wherein a resistance of the semiconductor element is controllable by a voltaqe applied between the first component terminal and the second component terminal, and wherein the first terminal is connected to a first pole of the impulse voltage generator and the second terminal is connected to a second pole of the impulse voltage generator.
Claim 6 depend on claim 5 therefore these claims are also allowable as being dependent on an allowable base claim.
Independent claim 7 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a method for testing a circuit for robustness against impulse voltages, comprising, inter alia, wherein the input circuit has a semiconductor element; and damping an oscillation generated by applying the voltage in the input circuit, which causes a voltage fluctuation in the input circuit, wherein the damping comprises an increase in the resistance of the semiconductor element controlled by the voltage fluctuation, the semiconductor element providing volume resistance for an LC resonant circuit of the circuit.
Claims 8-10 depend directly or indirectly on claim 7 therefore these claims are also allowable as being dependent on an allowable base claim.
Independent claim 15 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a circuit comprising, inter alia, wherein the input circuit includes at least the first capacitor, the second capacitor, and one or more resistors which operate to control a volume resistance of the semiconductor element via a first voltage between the first component connection and the second component connection of the semiconductor element, the input circuit dampening a voltage fluctuation generated by applying an input voltage to the input circuit when testing the input circuit for robustness against surge voltages in the input circuit, the dampening by the input circuit generating an increase in the volume resistance controlled by the voltage fluctuation, and wherein the input circuit operates to dampen the voltage fluctuation by temporarily increasing the volume resistance to dampen a negative half-wave of an oscillation of the voltage fluctuation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






13 June 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837